 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO. Case 11-CA-6166January 26, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS,AND PENELLOUpon a charge filed on June 30, 1975, by UnitedSteelworkers of America, AFL-CIO, herein calledthe Union, and duly served on Florida Steel Corpo-ration, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 11, issued acomplaint and notice of hearing on August 21, 1975,alleging that the Respondent has engaged in and isengaging in certain unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and(3) of Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.Subsequently, the Respondent filed an answer ad-mitting in part and denying in part the allegations ofthe complaint. Thereafter, on September 18, 1975,theGeneral Counsel, by counsel, filed with theBoard in Washington, D.C., a Motion for SummaryJudgment and memorandum in support, with exhib-itsattached.The General Counsel requested theBoard to take administrative notice of Cases11-CA-5776, 11-CA-5943, and 11-CA-5946, whichhave since been decided by the Board.'With respect to the unfair labor practices, the com-plaint alleges in substance that on or about May 1,1975, and continuing to date, Respondent deniedand withheld from certain of its employees a quarterannual wage review because those employees had se-lected the Union as their collective-bargaining repre-sentative, in violation of Section 8(a)(1) and (3) of theAct. General Counsel's memorandum in support ofitsMotion for Summary Judgment, filed September18, 1975, contends that through its answer Respon-dent had admitted facts sufficient for a Board deter-mination finding the alleged violations of the Act.Respondent's denials that its admitted withholdingof the wage review constituted unfair labor practiceswere argued to be identical to the issues raised andconsidered in the above-submitted cases before Ad-'The General Counsel's cases concern the question of law in this pro-ceeding The board decisions appear at 221 NLRB No. 112 (1975), forCases 11-CA-5943 and11-CA-5946,and 220 NLRBNo 57 (1975), forCase 11-CA-5776.ministrative Law Judges Wilson and Constantine, ex-cept that Respondent has now changed from an an-nual wage review schedule to a quarterly wage reviewschedule. On September 30, 1975, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted.On October 8, 1975, Respondent filed an amendedanswer by which it seeks to withdraw its admission ofthe alleged unlawful conduct and enter instead a de-nial of such conduct. Thereafter on October 23, 1975,Respondent filed its Response to the Notice ToShow Cause, stating,inter alia,that the Motion forSummary Judgment should not be granted becauseitsamended answer had once again raised factualissues resolvable only through a hearing before anAdministrative Law Judge and because the casessubmitted by the General Counsel purporting tohave dealt with the instant issues are not dispositiveof the case.A motion to strike Respondent's amended answerin its entirety was filed by the General Counsel onOctober 14, 1975, charging that, in the absence of asatisfactory explanation for the change, the amend-ment should not be accepted once the case has beenordered transferred to the Board and a Notice ToShow Cause has issued, despite Section 102.23 of theBoard's Rules and Regulations, Series 8, as amended.Respondent subsequently filed a response to the mo-tion to strike.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion to Strike Amended AnswerSection 102.23 of the Board's Rules and Regula-tions, Series 8, as amended provides as follows:The respondent may amend his answer at anytime prior to the hearing. During the hearing orsubsequent thereto, he may amend his answer inany case where the complaint has been amend-ed,within such period as may be fixed by theAdministrative Law Judge or the Board. Wheth-er or not the complaint has been amended, theanswer may, in the discretion of the Administra-tive Law Judge or the Board, upon motion, beamended upon such terms and within such peri-ods as may be fixed by the Administrative LawJudge or the Board.222 NLRB No. 99 FLORIDA STEEL CORP.587Though the Notice To Show Cause here precededthe Respondent's amendment, the right to amend ananswer prior to hearing is not conditioned upon thediscretion of -the Administrative Law Judge or theBoard. Thus, the Respondent's amended answer ishereby accepted. Accordingly, we shall deny the mo-tion to strike the amended answer.Ruling on the Motion for Summary JudgmentRespondent's amended answer having been ac-cepted, denial by it of the commission of the allegedunlawful actsraises aquestion of fact and law requir-ing resolution through a hearing before an Adminis-trative Law Judge. We shall therefore deny the Gen-eral Counsel'sMotion for Summary Judgment.'ORDERIt is hereby ordered that the General Counsel's2 In the event the General Counsel can demonstrate that Respondent'sdenials as set forth in its amended answer are frivolous, the Board willconsider a new Motion for Summary Judgmentmotion to strike Respondent's amended answer be,and it hereby is, denied.IT IS FURTHER ORDERED that the General Counsel'sMotion for Summary Judgment be, and it hereby is,denied.IT IS FURTHER ORDERED that a hearing be scheduledbefore an Administrative Law Judge as designatedby the Chief Administrative Law Judge for the pur-pose of receiving evidence on the issues raised by theallegations of the complaint.IT IS FURTHER ORDERED that the above-entitled pro-ceeding be, and it hereby is, remanded to the Region-alDirector for Region 11 for the purpose of arrang-ing such hearing, and that the said Regional Directorbe, and he hereby is, authorized to issue such noticethereof.IT IS FURTHER ORDERED that, upon the conclusionof the hearing, the Administrative Law Judge shallprepare and serve on the parties a Decision contain-ing findings of fact, conclusions of law, and recom-mendations based upon the evidence received andthat, following service of such Decision on the par-ties, the provisions of Section 102.46 of the Board'sRules and Regulations, Series 8, as amended, shall beapplicable.